Page, J.:
The action was by a tenant against a landlord to recover the sum of $2,150, the conceded cost of complying with two items in an order of the State Department of Labor, issued January 3, 1914, which directed the tenant in the demised premises to “maintain a fireproof passageway at least three feet wide leading from foot of fire escape to street,” and “keep passageway leading from foot of fire escape to street adequately lighted at all times.” This involved the construction of a fireproof mezzanine passageway on the first floor of the building to afford an emergency exit from the foot of the rear fire escape *686to the front hall leading to the street. The method, of construction was as follows: The plastering in the ceiling of the first floor was removed, thus exposing the steel beams of the second floor. To these beams angle irons were bolted, to which were fastened channel beams. Beams were then bolted at one end to these channel beams, the other end set in and fastened to the wall. Across the framework were put steel tie rods. Upon this framework there was built a cinder and concrete floor, over which was laid a wooden flooring. The side walls of this passageway were made of hollow tile blocks. When completed the walls on both sides and the exposed underneath surface of the concrete floor were plastered. This passageway was thus suspended from the ceiling of the first floor hanging down eight feet, occupying one-half of the space from floor to ceiling of the first floor for a distance of about thirty-five feet in length by five feet in width. To connect this passageway with the fire escape an opening six feet wide by eight feet high was cut through the rear brick wall of the building, which was twelve inches thick; an iron beam placed across this opening, a door-frame and a calamine door placed therein and the opening finished off. At the other end of the passageway an opening twelve feet wide was cut through the interior wall forming the end of the hallway, which was constructed of hollow tile block. In this opening was hung a calamine door and the opening finished off. The stairway in the front hall did -not rise to the line of the passageway; it, therefore, became necessary to remodel and reconstruct the stairway. It is conceded that in making these alterations the plaintiff expended the sum for which the action is brought, and also that he did the work and paid for the same on the understanding that the question of liability therefor should be litigated between the parties.
The lease of the premises was executed on November 20, 1906, between the predecessors of the parties to this action. It provided for a twenty-one-year term from January 1, 1907, and contained a number of- covenants with the evident intention of securing to the landlord the rent as a net return without deduction or liability. There was a covenant that the tenant would “pay and discharge when and as the same shall become due and payable, all taxes and assessments, and *687duties, and all water rents and charges, and other impositions whatsoever, as well extraordinary as ordinary which, during the said term, may be assessed, levied or imposed upon the said demised premises, or any part thereof, by any. government power or authority whatsoever, including all charges both extraordinary and ordinary, which may be assessed, imposed or charged for, or in respect to, the use of the Croton or other water, in or upon the said premises. ” And also for putting in and keeping in repair water meters and all charges incidental thereto. The tenant further covenants that she ‘‘ shall and will, at her own sole cost and expense, well and sufficiently keep the said building and premises, both outside and inside, including decorations, yards, areas, fences and railings, sidewalks and curbs along and adjoining the said premises, and all of the equipment of the said building, including engines, boilers, elevators, machinery, apparatus, permanent fixtures, electric light plants and equipments, and chandeliers, and electric light and gas fixtures, and appurtenances, plumbing work, pipes, basins and water closets, hereby demised, in good order and condition, and will, at her own cost and expense as aforesaid, make all the repairs of every kind, nature and description, including painting and decorating, which may be necessary for that purpose, and that all such repairs, both in respect to- material used and in workmanship, shall be equal to the original work in said building.” There is a further covenant that at the end or expiration of the term “the party of the second part shall deliver up in good order and condition, all and singular, the said demised premises and property, including all of the engines, boilers, elevators, machinery, apparatus, permanent fixtures, electric light plants and equipments, chandeliers and electric and gas light fixtures, and all replacements thereof and substitution thereof, and all additions to the said demised premises, or its said equipment, made during the said term, reasonable deterioration of the building owing to the lapse of time excepted, but this exception shall not in any way limit or restrict the obligation of the party of the second part to keep the building in repair as hereinbefore provided.” And it was further agreed that the landlord “shall be, and is, exempt from any and all liability in the case of fail*688ure of water supply, or defect in the construction of the building hereby demised, or of the' engines, boilers, elevators, machinery, fixtures, and so forth, therein installed, or for any defect of electric light, gas or power supply, or for any injury or loss to persons or property resulting therefrom. And the said party of the first part shall not be responsible or liable for any injury, loss or damage, which the said party of the second part may suffer or sustain by reason of the license or licenses for the construction,, maintenance and use of the vault or vaults under the sidewalks in front of or adjacent to the said building, if any, being revoked by the municipal authorities of the city of New York, or any authority or authorities, nor shall the loss of the use of the said vault or vaults, or of any part thereof, be the basis of any claim by the said party of the second part against the said party of the first part, for any rebate or reduction in the rent herein or hereby reserved. ” There is a further covenant exempting the landlord “from any and all liability, and also from any and all damage caused to any person or persons whatsoever, resulting from the electric wiring or plumbing, gas, water, steam or sewerage pipes, or from machinery or apparatus, or from leakage, running or overflow of sewerage or gas, or from damage caused by lightning, wind, water, snow or ice upon or coming through, or falling from, the roofs, skylights, windows, or by and from any other action of the elements, or from injury resulting from the negligence of occupants of adjacent or contiguous premises, and it is expressly understood and agreed that the party of the second part shall and will indemnify and save harmless the party of the first part from all such losses.” There is a further covenant which is directly involved in this litigation and that reads as follows:
“ Seventh. And the party of the second part doth hereby further covenant and agree to and with the said party of the first part, that she shall and will, at her own cost and expense, conform to, and fulfill and perform all present and future obligations, and all requirements of law, and all present and future ordinances, regulations, and lawful requirements of State, Municipal, and other legal and public authorities, now or hereafter existing, and all regulations and requirements of the *689Board of Eire Underwriters, and of each and all of the fire insurance companies insuring for the time being the said building against loss by fire, and all of the provisions of the usual New York standard form of fire insurance policy, in relation to and connected with the said demised premises, or any of the buildings erected thereon, or any part of the same, and will perform the legal duty of the party of the first part as to keeping the sidewalks and curbs in front of and adjoining the said demised premises free from snow and ice, and hold the party of the first part harmless from any liability by reason of failure so to do.
“Eighth. Provided, however, that the neglect or failure of the party of the second part to fulfill and perform the aforesaid obligations and requirements of law, ordinances, and regulations, shall not in any manner operate as a forfeiture of this Lease, until after the neglect or failure of the party of the second part to take reasonable and proper measures * * *, for thirty (30) days after written notice * * * from the State, Municipal or other legal or public authorities * * *, or "from the party of the first part, requiring the party of the second part to fulfill and perform the same, and the said party of the second part shall, as one of the terms and conditions of this Lease, be bound to, and shall and will at all times indemnify and save harmless the said party of the first part from and against any and all liability, loss or damage, to which he may be subjected by reason of any failure or nonperformance by the said party of the second part, of, or in respect to, the covenants, stipulations, and agreements, on her part herein contained, or any of them.”
The appellant claims that in accordance with the construction given by the courts to this latter covenant the tenant is not required to make structural repairs of a permanent, substantial or unusual character. (City of New York v. U. S. Trust Co., 116 App. Div. 349; Warrin v. Haverty, 159 id. 840; May v. Gillis, 169 N. Y. 330; Street v. Central Brewing Co., 101 App. Div. 3.) In this he has misconceived the real point of these cases. The question which has been determinative of the various cases that have been before this court and the *690Court of Appeals has been the intent of the parties as expressed in the lease interpreted in the light of surrounding circumstances and not the extent or structural character of the change, except as that circumstance has a bearing on intent. This clearly appears when we compare these cases with those in which in similar covenants the tenant has been held liable. (Morrissy v. Rhinelander Real Estate Co., 158 App. Div. 533; Brokaw v. Sherry, 161 id. 796; affd., 213 N. Y. 685.) In Herald Square Realty Co. v. Saks & Co. (215 N. Y. 427) it was held that the language used in the covenant which, with the exception hereinafter referred to, was similar to the covenant in the instant case, did not include the expense of removing street encroachments rendered necessary by the change of municipal policy. The court said: “ The lease bears evidence on its face of having been carefully drawn by skilled counsel, but it contains no intrinsic indications that it was intended to cover radical changes in the building laws of the future. Had it been the purpose of the parties to guard against the extraordinary contingency that some later municipal administration might require the removal of such structural encroachments as show windows, they could easily have expressed that important consideration in terms too definite to be misunderstood.” (P.431.)
In the case at bar the parties have in terms provided that the tenant is to conform to and fulfill and perform all present and future obligations and all requirements of law and all present and future ordinances, regulations and lawful requirements of State, municipal and other legal and public authorities now or hereafter existing. This is sufficiently broad to cover the future changes of policy found lacking in the lease in the Saks case. Furthermore, in the construction of such a covenant the parties are deemed to contemplate the fulfillment of any order or requirements by a department which at that time is expressly given the supervision of premises of the class and character of the one demised and the requiring of any act conserving the health, safety or life of its occupants. At the time this lease was executed there was vested in the Factory Inspector, who was the predecessor of the Commissioner of Labor, if the fire escapes in use in any building are not approved *691by him, power to require one or more fire escapes to be provided therefor at such locations and of such plan and style as he shall specify in his order. (Labor Law [Gen. Laws, chap. 32; Laws of 1897, chap. 415], § 83.) This section was re-enacted as section 83 of the Labor Law (Consol. Laws, chap. 31; Laws of 1909, chap. 36), except the Commissioner of Labor was substituted for the Factory Inspector. Section 83 was amended by chapter 461 of the Laws of 1910 and was repealed in 1913, and section 79b, under which the order was issued in this case, was enacted in place thereof. (Laws of 1913, chap. 461.) It, therefore, appears that power was vested in the said department which issued this order prior to the making of this lease, and that there has been no change of policy such as was discovered in the Saks case. It was the law of the contract, with regard to which the parties were presumed to have entered into their agreement, that the State-Department of Labor had the power at any time to order a change in the fire escapes located on these premises. It was, therefore, within the contemplation of the parties that such an order might be made when this covenant was put in the lease. The tenant should on both of these grounds bear the expense of this extension of the fire escape.
The judgment should be affirmed, with costs.
Clarke, P. J., Smith and Davis, JJ., concurred; Scott, J., dissented.